DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19-27 are rejected under 35 U.S.C 112(b) as being indefinite.
The term "like" and “approximately” in claim(s) 19-21 & 24-27 is a relative term which renders the claim indefinite.  The term "like" and “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 19 recites “slit like openings”, but it is unclear as to what structure would be encompassed by “slit like...”. For the purposes of examination, the examiner is interpreting “slit like openings” to be any opening that is narrow enough or shaped like a “slit”. 
Furthermore, Claim 21 recites “approximately 90 degrees”, but is unclear as to what margin (above or below) towards 90 degrees would be encompassed in the term “approximately”. For the purposes of examination, the examiner is interpreting “approximately 90 degrees” to be within a margin, above or below, 90 degrees or an angle that resembles 90 degrees. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-21 & 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wiljens (US 2017/0082226) in view of Rumble (US 4524935)
As Per Claim 19, as best understood by the examiner, Wijlens discloses a coupling device for a pipe [abstract] , comprising:
 a sleeve [Fig. 1, #10] for receiving the pipe [Fig. 1, #2; Claim 1; “…a sleeve for receiving the pipe…”] and at least one sealing member [Fig. 1, #4] to provide a seal between the sleeve [Fig. 1, #10] and the pipe [Fig. 1, #2; Par. 23, “…least one sealing member 4 to provide a seal between the sleeve 10 and the pipe 2…”], a pressure member [Fig. 1, #5] for applying a pressure to the sleeve [Fig. 1, #10] and to the pipe [Fig. 1, #2], and
teeth…; the reference clearly discloses the structure of the grip element with “teeth”, as can be seen in (Fig. 1), that provide “slit like” openings] , the grip element [Fig. 1, #6] also being provided with dents [refer to annotated Fig. 1, #A below] pressed out of a plane of the grip element [Fig. 1, #6] adjacent to the slit like openings [refer to annotated Fig. 1, #B; the reference clearly discloses the specific structure of the gripping element being “gripping teeth” (as best shown in the figure 1), wherein the teeth in itself describe the structure of having the “dents” (A) wherein in between the dents the “slit like openings” (B) are created] 

    PNG
    media_image1.png
    368
    776
    media_image1.png
    Greyscale

Wilijens does not disclose wherein edges of the slit like openings having been subjected to a peening operation.
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slit like openings to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slit like openings as taught by Wilijens in view of the slit like openings as taught by 
As Per Claim 20, Wilijens discloses all limitations of the invention except wherein the peening operation of the edges of the slit like openings is executed prior to pressing the dents out of the plane of the grip element. 
Rumble discloses subjecting slit like openings to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slit like openings as taught by Wilijens in view of the slit like openings as taught by Rumble to further include the peening operation of the edges of the slit like openings is executed prior to pressing the dents out of the plane of the grip element to ensure the proper construction and durability of the slits.
As Per Claim 21, as best understood by the examiner, Wiljens discloses wherein a frontal surface [Fig. 1, #B] of a top of each dent [Fig. 1, #A] is at an angle of approximately 90 degrees [refer to annotated Fig. 1, #A below] with reference to the plane of the grip element [Fig. 1, #6]

    PNG
    media_image2.png
    276
    332
    media_image2.png
    Greyscale


As Per Claim 24, Wiljens discloses a grip element [Fig. 1, #6] to be used in a coupling device [Fig. 1, #1] for a pipe [Fig. 1, #2], wherein slit like openings are punched in a plate [Fig. 1, #B] and that in a forming process dents [Fig. 1, #A] are pressed out of the plane of the plate adjacent to the openings [Fig. 1, #B] 

    PNG
    media_image1.png
    368
    776
    media_image1.png
    Greyscale

Wiljens does not discloses wherein prior to pressing the dents out of the plane of the plate edges of the slit like openings are subjected to a peening operation.
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slit like openings to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slit like openings as taught by Wilijens in view of the slit like openings as taught by Rumble to further include to pressing the dents out of the plane of the plate edges of the slit like openings are subjected to a peening operation to ensure the proper construction and durability of the slits.
As Per Claim 25, Wiljens discloses a grip element [Fig. 1, #6] provided with dents [refer to annotated Fig. 1, #A below] pressed out of the plane of the grip element [Fig. 1, #6] adjacent to slit like openings [refer to annotated Fig. 1, #B below] punched out of the grip element [Fig. 1, #6]

    PNG
    media_image1.png
    368
    776
    media_image1.png
    Greyscale


Wiljens does not disclose wherein edges of the slit like openings are subjected to a peening operation.
Rumble, much like Wiljens, pertains to an pipe holding apparatus. [abstract] 
Rumble discloses subjecting slit like openings to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slit like openings as taught by Wilijens in view of the slit like openings as taught by Rumble to further include wherein edges of the slit like openings are subjected to a peening operation to ensure the proper construction and durability of the slits.
As Per Claim 26, Wiljens discloses all limitations of the invention except wherein the peening operation of the edges of the slit like openings is executed prior to pressing the dents out of the plane of the grip element. 

Rumble discloses subjecting slit like openings to a peening operation. [Col. 3, Lines 6-10; “…The areas between each of the pairs of slots 30 form distortable tabs 31 which are distorted as by peening the same inwardly toward one another…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the slit like openings as taught by Wilijens in view of the slit like openings as taught by Rumble to further include the peening operation of the edges of the slit like openings is executed prior to pressing the dents out of the plane of the grip element to ensure the proper construction and durability of the slits.
As Per Claim 27, as best understood by the examiner, Wiljens discloses wherein a frontal surface [Fig. 1, #B] of a top of each dent [Fig. 1, #A] is at an angle of approximately 90 degrees [refer to annotated Fig. 1, #A below] with reference to the plane of the grip element [Fig. 1, #6]

    PNG
    media_image2.png
    276
    332
    media_image2.png
    Greyscale


Claim(s) 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wiljens (US 2017/0082226) in view of Rumble (US 4524935) in further view of Freudendahl (US 2008/0157522)
As Per Claim 22, Wiljens discloses wherein the device comprises multiple grip elements [Fig. 1, #6], each grip element [Fig. 1, #6] being supported by at least one pressure member [Fig. 1, #5], 

Freudendahl, much like Wiljens, pertains to a pipe coupling with a sleeve. [abstrtact] 
Frendendahl discloses the pressure member is provided with protrusions that mate with the back of the dents that are pressed out of the plane of adjacent surfaces.  [Par. 26; “…adjacent pressure means segments in lateral faces facing each other may be provided with a recess and an engaging projection…”]
Frendendahl discloses the benefits of the pressure member having protrusion to mate with other surfaces in that the number of bolts may advantageously be halved and securing the pipe end is accelerated and facilitated. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the gripping and pressure element as taught by Wilijens in view of the pressure member with protrusion as taught by Freudendahl to further include the pressure member is provided with protrusions that mate with the back of the dents that are pressed out of the plane of the grip element to accelerate and facilitate securing the pipe. [Par. 37]
As Per Claim 23, Wilijens discloses all limitations of the invention except wherein the protrusions of the pressure member block openings in the grip element that are present next to the dents. 
Freudendahl, much like Wiljens, pertains to a pipe coupling with a sleeve. [abstrtact] 
Frendendahl discloses wherein the protrusions of the pressure member block openings in the adjacent surface that are present next to the dents. [Par. 26; “…adjacent pressure means segments in lateral faces facing each other may be provided with a recess and an engaging projection…”; the reference clearly discloses that the protrusion engage with each other, thus, creating a connection that blocks said spaces.]

Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the gripping and pressure element as taught by Wilijens in view of the pressure member with protrusion as taught by Freudendahl to further include the protrusions of the pressure member block openings in the grip element that are present next to the dents to accelerate and facilitate securing the pipe. [Par. 37]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached On 571-270-5568.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                        

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726